56 F.3d 1532
312 U.S.App.D.C. 462
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Maurice BARKSDALE, Appellant.
Nos. 93-3212, 94-3076.
United States Court of Appeals, District of Columbia Circuit.
May 22, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Aug. 17, 1995.

D.D.C.
AFFIRMED.
Before:  SENTELLE, RANDOLPH, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's convictions be affirmed.  Substantially for the reasons stated by the district court in its order filed March 22, 1993, the motion to suppress was properly denied.  The admission of testimony concerning appellant's prior possession of crack cocaine did not constitute a grave abuse of discretion.  United States v. Clarke, 24 F.3d 257, 265 (D.C.Cir.1994).  Any error in the admission of the letter found in bedroom number two was harmless in light of the other evidence presented against appellant.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.